DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Receipt is acknowledged of applicant’s amendment filed 03/15/2021.  Claims 3-5, 12-21, 26 and 29 have been cancelled by the applicant. Claims 1-2, 6-11, 22-25, 27-28, and new claim 30-35 are pending and an action on the merits is as follows.	
Response to Arguments
Applicant’s arguments, see Remarks, filed 03/15/2021, with respect to claims 1, 10, 11, and 24 have been fully considered and are persuasive. The applicant amended these claims in a manner that further distinguished over the prior art as applied. The rejections of claims 1-2, 6-11, 22-23, 27-28 are hereby withdrawn.

Allowable Subject Matter
Claims 1-2, 6-11, 22-25, 27-28, and 30-35 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the prior art of record fails to teach or suggest the combination of limitations set forth in claim 1; specifically, the prior art fails to teach or suggest  display “wherein the support structures are formed from a transparent material, wherein the transparent material has a first index of refraction, wherein the slab of encapsulant is formed from a material that has a second index of refraction, and wherein the first index of refraction is the same as the second index of refraction” in combination with other features of the present claimed invention.
Regarding claims 2, 6-11, and 22-23 these claims are allowable for the reasons given for claim 1 and because of their dependency status on claim 1.
Regarding claim 10, the prior art of record fails to teach or suggest the combination of limitations set forth in claim 10; specifically, the prior art fails to teach or suggest a display “wherein a patterned layer formed directly on a planar upper surface of the slab of encapsulant, wherein the patterned layer reflects at least 20% of light” in combination with other features of the present claimed invention.
Regarding claims 32-35, these claims are allowable for the reasons given for claim 10 and because of their dependency status on claim 10.
Regarding claim 24, the prior art of record fails to teach or suggest the combination of limitations set forth in claim 24; specifically, the prior art fails to teach or suggest  Display “wherein the plurality of support structures are formed from a first material having a first coefficient of thermal expansion, wherein the slab of encapsulant is formed from a second material having a second coefficient of thermal expansion, and wherein the first coefficient of thermal expansion is lower than the second coefficient of thermal expansion” in combination with other features of the present claimed invention.
Regarding claims 25, 27, 28, and 30-31, these claims are allowable for the reasons given for claim 24 and because of their dependency status on claim 24.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Contact Information

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Georgia Epps can be reached on 571-272-2328.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/TRACIE Y GREEN/
Primary Examiner, Art Unit 2879